885 F.2d 867Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Ronald A. YOUNG, as Personal Representative of Donald HiramYoung, Deceased, Plaintiff-Appellant,v.Catherine Jean-Marie BRINKLEY and Hartman, Mclean andSchmidt, Inc., Defendants-Appellees.
No. 88-3970.
United States Court of Appeals, Fourth Circuit.
Argued June 8, 1989.Decided Sept. 14, 1989.

1
James Bernard Sarsfield (Jennifer Munter Stark, Hamilton and Hamilton on brief) for appellant.


2
Paul Howard Ethridge (McCarthy, Wilson & Ethridge on brief) for appellees.


3
Before ERVIN, Chief Circuit Judge, JAMES R. SPENCER, United States District Judge for the Eastern District of Virginia, and WALTER E. HOFFMAN Senior United States District Judge for the Eastern District of Virginia, sitting by designation.

WALTER E. HOFFMAN, Senior District Judge:

4
Plaintiff-appellant, Ronald A. Young, as personal representative of the deceased, Donald Hiram Young, appeals the the district court's order granting the defendant-appellees' motion for directed verdict, and the court's entry of judgment in favor of the defendants.  Young v. Brinkley, No. N-86-2792 (D.Md. Feb. 16, 1988).


5
We AFFIRM the judgment for the reasons stated in and based upon the above order of the district court.